DETAILED ACTION
The following is a final office action in response to applicant’s amendment/remarks filed on 08/02/2021 for response of the office action mailed on 05/14/2021.  Independent claims 1, 27 and 54-55 are amended. Therefore, claims 1-55  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 21-29 and 48-55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (2019/0306848), Zhou hereinafter, in view of Shelby et al. (2019/0052487), Shelby hereinafter.

Re. claims 1 and 54, Zhou teaches a method (Fig. 18 & ¶0333) for wireless communication (Fig.1 ) at a user equipment (UE) (Fig. 3, UE 110) and an apparatus (Fig. 3, UE 110) for wireless communication at a user equipment (UE), comprising: a processor (Fig. 3, 314), memory (Fig. 3, 315) coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (Fig. 3 & ¶0207): transmit, to a base station and in accordance with a wireless communications standard, signaling that indicates the UE supports a communications service comprising one or more proprietary features (Fig. 18 & ¶0333 -  A base station and a wireless device may exchange information regarding a capability of supporting multiplexing downlink transmission with different transmission durations (i.e., one or more proprietary features as the first RNTI value (a base station allocates first RNTI value for a downlink preemption indication to a first group of wireless devices capable of supporting multiplexing downlink transmission with different transmission durations),  is allocated by the base station to the wireless device,  is based upon the UE capability of supporting multiplexing downlink transmission with different transmission durations (as UE responds to base station’s query of capability information message via RRC message ), similar to instant application at least in ¶0004, where it recites, “ a base station and a user equipment (UE) to identify and respond to communications in accordance with one or more proprietary features of a communications service.  … the UE may transmit an indication to the base station  indicating that the UE supports the one or more proprietary features…the indication may include a capability report for the UE …whether a UE supports the one or more proprietary features. …the base station may assign and transmit a unique radio network temporary identifier (RNTI) to the UE for the communications service associated with the one or more proprietary features (e.g., a proprietary RNTI)), and/or supporting multiplexing uplink transmission with different transmission durations (i.e., one or more proprietary features as the second RNTI value (a base station allocates second RNTI value for a uplink preemption indication to a second group of wireless devices capable of supporting multiplexing uplink transmission with different transmission durations),  is allocated by the base station to the wireless device,  is based upon the UE capability of supporting multiplexing uplink transmission with different transmission durations (as UE responds to base station’s query of capability information message via RRC message), similar to instant application at least in ¶0004), types, services, and/or reliabilities.  The information regarding the capability may be sent (e.g., transmitted) via an RRC message, for example, in a wireless device capability information message from the wireless device to the base station.); receive, from the base station, an assignment of a radio network temporary identifier (RNTI) specific to the communications service  comprising the one or more proprietary features (¶0333 - A base station may allocate the first RNTI value for a downlink preemption indication to the first group of wireless devices, for example, if the first group of wireless devices supports operations related to multiplexing downlink transmission with different transmission durations  (i.e., one or more proprietary features).  The operations may comprise decoding buffered data taking into account a received downlink preemption indication.  A base station may allocate the second RNTI value for an uplink preemption indication to the second group of wireless devices, for example, if the second group of wireless devices supports operations related to multiplexing uplink transmission with different transmission durations (i.e., one or more proprietary features), types, services, and/or reliabilities.); 
Yet, Zhou does not expressly teach communicate with the base station in accordance with the one or more proprietary features of the communications service based at least in part on the RNTI  specific to the communications service.
However, in the analogous art, Shelby explicitly discloses communicate with the base station in accordance with the one or more proprietary features of the communications service based at least in part on the RNTI  specific to the communications service. (¶0096 - UE group identifier is a broadcast radio network temporary identifier (RNTI) that is useable by a UE in communication with the base station to demodulate the plurality of frozen bits. …the UE group identifier is a group RNTI that is useable by a group of at least one UE in communication with the base station to demodulate the plurality of frozen bits).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system to include Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection, because it provides an efficient mechanism in performing blind decoding procedure to search a larger number of candidate locations (e.g., in time/frequency  domain) for the intended message, causing less time and resources  before the correct/intended message is properly decoded. (¶0002-¶0004, Shelby)
Re. claim 2, Zhou and  Shelby teach claim 1.
 Zhou further teaches  receiving, from the base station, a downlink control information (DCI) 3message addressed to the RNTI specific to the communications service. (¶0315 - A base station may send (e.g., transmit) first DCI with a first DCI format (e.g., DCI format 2_0) to a group of wireless devices to indicate one or more slot formats.  CRC bits of the first DCI may be scrambled by a first group common RNTI (e.g., SFI-RNTI). ¶0351 - A wireless device may receive, from a base station, at least one message comprising parameters indicating a first RNTI.  The first RNTI may be associated with one or more wireless devices.  The wireless device may monitor a first PDCCH for detecting a first DCI addressed to the first RNTI, for example, during at least a first portion of at least one downlink slot.  The first DCI may comprise at least one parameter indicating whether at least a second portion of at least one uplink slot is reserved and/or preempted.)

Re. claim 5, Zhou and  Shelby teach claim 2.
Zhou further teaches identifying a shared data channel resource based at least in part on the DCI 3message (¶0310 - A downlink scheduling assignment  DCI may comprise parameters indicating at least one of: an identifier of a DCI format, a PDSCH resource indication); receiving, from the base station, a downlink message via the shared data 5channel resource (Fig.17 & ¶0328 - The base station may send (e.g., transmit) first DCI 1700, via a first DL grant for a wireless device, indicating a first downlink assignment in a first downlink radio resource 1710 (e.g., for a PDSCH and/or for eMBB data). ¶0352 - The wireless device may receive at least one downlink packet via at least one PDSCH resource in at least one second slot.), and decoding the downlink message based at least in part on the RNTI specific to the 7communications service. (¶0352 - The wireless device may monitor a second PDCCH for detecting a second DCI addressed to the second RNTI, for example, during at least part of the at least one second slot.  The second DCI may comprise at least a preemption indicator associated with at least one part of the at least one PDSCH resource.  The wireless device may decode the at least one downlink packet by using the at least one preemption indicator based on detecting the second DCI).
6Re. claim 6,  Zhou and  Shelby teach claim 5.
Zhou further teaches wherein the downlink message comprises a 2downlink data transmission for the communications service. (Fig.17 & ¶0328 - The base station may send (e.g., transmit) first DCI 1700, via a first DL grant for a wireless device, indicating a first downlink assignment in a first downlink radio resource 1710 (e.g., for a PDSCH and/or for eMBB data). ¶0352 - The wireless device may receive at least one downlink packet via at least one PDSCH resource in at least one second slot).


Re. claim 7,  Zhou and  Shelby teach claim 5.
Zhou further teaches wherein the downlink message comprises a media access control (MAC) control element (CE) or a radio resource control (RRC) message for the communications service, and wherein at least one of a format or content of the MAC CE or the RRC message is proprietary. (¶0329 - The base station may send (e.g., transmit) at least one message comprising parameters indicating at least one of: a first RNTI value, a second RNTI value, and/or a DCI format.  The at least one message may comprise an RRC message, such as an RRC connection reconfiguration message.  The first RNTI value may be a first value for a first group RNTI.  The first group RNTI may be for a first group of wireless devices.  The second RNTI value may be a second value for a second group RNTI.  The second group RNTI may be for a second group of wireless devices).

Re. claim 21, Zhou and  Shelby  teach claim 1.
Zhou further teaches  2receiving, from the base station, an assignment of a cell radio network 3temporary identifier (C-RNTI), wherein the RNTI  specific to the communications service is distinct 4from the C-RNTI. (¶0246 - The wireless device may obtain an RNTI after or in response to completing the initial access (e.g., C-RNTI).  The base station may configure an RNTI for the wireless (e.g., CS-RNTI, TPC-CS-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, TPC-SRS-RNTI, etc.).  The wireless device may determine (e.g., compute) an RNTI (e.g., the wireless device may determine the RA-RNTI based on resources used for transmission of a preamble).   Here, C-RNTI (initial RNTI) is different than RNTI (e.g., CS-RNTI, TPC-CS-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, TPC-SRS-RNTI, RA-RNTI), specific to a communication service as disclosed supra).

Re. claim 22, Zhou and  Shelby teach claim 1.
Zhou further teaches  receiving, from the base station, an assignment of one or more additional 3RNTIs each corresponding to an additional communications service. (Fig.17 & ¶0329 - The base station may send (e.g., transmit) at least one message comprising parameters indicating at least one of: a first RNTI value, a second RNTI value, ….  ….The first RNTI value may be a first value for a first group RNTI.  The first group RNTI may be for a first group of wireless devices.  The second RNTI value may be a second value for a second group RNTI.  The second group RNTI may be for a second group of wireless devices).

Re. claim 23, Zhou and  Shelby teach claim 1.
Zhou further teaches wherein transmitting the signaling that 2indicates the UE also supports the communications service comprising one or more 3proprietary features comprises:  transmitting, to the base station, an indication of an identifier of the UE, 5capability information for the UE, or any combination thereof. (Fig.16 & ¶0319 - The base station may send (e.g., transmit), to at least one wireless device (e.g., the first wireless device, and/or the second wireless device), at least one message comprising parameters indicating a first RNTI value (e.g., INT-RNTI) ….comprising a downlink preemption indication.  …Fig. 17 & ¶0333 - A base station may allocate the first RNTI value for a downlink preemption indication to the first group of wireless devices,…if the first group of wireless devices supports operations related to multiplexing downlink transmission with different transmission durations.  .. A base station may allocate the second RNTI value for an uplink preemption indication to the second group of wireless devices, for example, if the second group of wireless devices supports operations related to multiplexing uplink transmission with different transmission durations, types, services, and/or reliabilities.)

Re. claim 26, Zhou and  Shelby  teach claim 1.
Zhou further teaches wherein the wireless communications standard 2is a third generation partnership project (3GPP) standard. (Fig. 2A-B & ¶0189 - An AMF may host functions such as NAS signaling termination, NAS signaling security, Access Stratum (AS) security control, inter Core Network (CN) node signaling (e.g., for mobility between 3rd Generation Partnership Project (3GPP) access networks)). 
Re. claims 27 and 55, Zhou teaches method (Fig. 18 & ¶0333) for wireless communication (Fig.1) at a base station (Fig. 3, 120A-B) and an apparatus (Fig. 3, 120A-B) for wireless communication at a base station (Fig. 3, 120A-B), comprising: a processor (Fig. 3, 321A-B), memory (Fig. 3, 322A-B) coupled with the processor; and instructions (Fig. 3, 323A-B) stored in the memory and executable by the processor to cause the apparatus to: establish communications with a user equipment (UE) in accordance with a wireless communications standard (¶0199 - In an RRC_Connected state of a wireless device, a base station (e.g., NG-RAN) may perform at least one of: establishment of 5GC-NG-RAN connection (both C/U-planes) for the wireless device); identify that the UE supports a communications service comprising one or more proprietary features; transmit, to the UE, an assignment of a radio network temporary identifier (RNTI) specific to the communications service based at least in part on identifying that the UE supports the communications service comprising the one or more proprietary features (¶0333 -  A base station and a wireless device may exchange information regarding a capability of supporting multiplexing downlink transmission with different transmission durations, and/or supporting multiplexing uplink transmission with different transmission durations, types, services, and/or reliabilities.  … The wireless device capability information message may be a response message for a wireless device capability enquiry message from the base station to the wireless device.  A base station may allocate the first RNTI value for a downlink preemption indication to the first group of wireless devices, … if the first group of wireless devices supports operations related to multiplexing downlink transmission with different transmission durations.  …. A base station may allocate the second RNTI value for an uplink preemption indication to the second group of wireless devices,…. if the second group of wireless devices supports operations related to multiplexing uplink transmission with different transmission durations, types, services, and/or reliabilities.); 
Yet, Zhou does not expressly teach  communicate with the UE in accordance with the one or more proprietary features of the communications service based at least in part on the RNTI  specific to the communications service. 
However, in the analogous art, Shelby explicitly discloses communicate with the UE in accordance with the one or more proprietary features of the communications service based at least in part on the RNTI  specific to the communications service. (¶0096 - UE group identifier is a broadcast radio network temporary identifier (RNTI) that is useable by a UE in communication with the base station to demodulate the plurality of frozen bits. …the UE group identifier is a group RNTI that is useable by a group of at least one UE in communication with the base station to demodulate the plurality of frozen bits).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system to include Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection, because it provides an efficient mechanism in performing blind decoding procedure to search a larger number of candidate locations (e.g., in time/frequency  domain) for the intended message, causing less time and resources  before the correct/intended message is properly decoded. (¶0002-¶0004, Shelby)
Re. claims 24 and 52, Zhou and  Shelby  teach claims 1 and 27 respectively.
Zhou further teaches  wherein the RNTI specific to the communications  service is specific to the UE. (Fig. 17 & ¶0333 - A base station may allocate the first RNTI value for a downlink preemption indication to the first group of wireless devices,…if the first group of wireless devices supports operations related to multiplexing downlink transmission with different transmission durations.  .. A base station may allocate the second RNTI value for an uplink preemption indication to the second group of wireless devices, for example, if the second group of wireless devices supports operations related to multiplexing uplink transmission with different transmission durations, types, services, and/or reliabilities.)

Re. claims 25 and 53, Zhou and  Shelby teach claims 1 and 27 respectively.
Zhou further teaches wherein the RNTI specific to the communications 2service is specific to the one or more proprietary features of the communications service. (Fig. 17 & ¶0333 - A base station may allocate the first RNTI value for a downlink preemption indication to the first group of wireless devices,…if the first group of wireless devices supports operations related to multiplexing downlink transmission with different transmission durations.  .. A base station may allocate the second RNTI value for an uplink preemption indication to the second group of wireless devices, for example, if the second group of wireless devices supports operations related to multiplexing uplink transmission with different transmission durations, types, services, and/or reliabilities.)
Re. claim 28, Zhou and  Shelby teach claim 27.
 Zhou further teaches transmitting, to the UE, a downlink control information (DCI) message 3addressed to the RNTI specific to the communications service. (¶0315 - A base station may send (e.g., transmit) first DCI with a first DCI format (e.g., DCI format 2_0) to a group of wireless devices to indicate one or more slot formats.  CRC bits of the first DCI may be scrambled by a first group common RNTI (e.g., SFI-RNTI). ¶0351 - A wireless device may receive, from a base station, at least one message comprising parameters indicating a first RNTI.  The first RNTI may be associated with one or more wireless devices.  The wireless device may monitor a first PDCCH for detecting a first DCI addressed to the first RNTI, for example, during at least a first portion of at least one downlink slot.  The first DCI may comprise at least one parameter indicating whether at least a second portion of at least one uplink slot is reserved and/or preempted.)
Re. claim 3 and 29, Zhou and  Shelby teach claims 2 and  28 respectively.
Zhou further teaches wherein at least one of a format or content of 2the DCI message is proprietary. (¶0315 - A base station may send (e.g., transmit) first DCI with a first DCI format (e.g., DCI format 2_0) to a group of wireless devices to indicate one or more slot formats.  CRC bits of the first DCI may be scrambled by a first group common RNTI (e.g., SFI-RNTI)).
Re. claim 48, Zhou and  Shelby  teach claim 27.
Zhou further teaches transmitting, to the UE, an assignment of a cell radio network temporary 3identifier (C-RNTI), wherein the RNTI  specific to  the communications service is distinct from the C- 4RNTI. (¶0246 - The wireless device may obtain an RNTI after or in response to completing the initial access (e.g., C-RNTI).  The base station may configure an RNTI for the wireless (e.g., CS-RNTI, TPC-CS-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, TPC-SRS-RNTI, etc.).  The wireless device may determine (e.g., compute) an RNTI (e.g., the wireless device may determine the RA-RNTI based on resources used for transmission of a preamble).   Here, C-RNTI (initial RNTI) is different than RNTI (e.g., CS-RNTI, TPC-CS-RNTI, TPC-PUCCH-RNTI, TPC-PUSCH-RNTI, TPC-SRS-RNTI, RA-RNTI), specific to a communication service as disclosed supra).
Re. claim 49, Zhou and  Shelby teach claim 27.
Zhou further teaches transmitting, to the UE, an assignment of one or more additional RNTIs each corresponding to an additional communications service. (Fig.17 & ¶0329 - The base station may send (e.g., transmit) at least one message comprising parameters indicating at least one of: a first RNTI value, a second RNTI value, ….  ….The first RNTI value may be a first value for a first group RNTI.  The first group RNTI may be for a first group of wireless devices.  The second RNTI value may be a second value for a second group RNTI.  The second group RNTI may be for a second group of wireless devices).

Re. claim 50, Zhou and  Shelby teach claim 27.
Zhou further teaches  wherein identifying that the UE also supports 2the communications service comprising one or more proprietary features comprising the one or more proprietary features comprises :  3receiving, from the UE, an indication of an identifier of the UE; and  4determining, based at least in part on the identifier of the UE, that the UE 5supports the communications service. (¶0333 -  The information regarding the capability may be sent (e.g., transmitted) via an RRC message, for example, in a wireless device capability information message from the wireless device to the base station. The wireless device capability information message may be a response message for a wireless device capability enquiry message from the base station to the wireless device.  A base station may allocate the first RNTI value for a downlink preemption indication to the first group of wireless devices, … if the first group of wireless devices supports operations related to multiplexing downlink transmission with different transmission durations.  …. A base station may allocate the second RNTI value for an uplink preemption indication to the second group of wireless devices,…. if the second group of wireless devices supports operations related to multiplexing uplink transmission with different transmission durations, types, services, and/or reliabilities).

Re. claim 51, Zhou and  Shelby teach claim 27.
Zhou further teaches wherein identifying that the UE also supports 2the communications service comprising one or more proprietary features comprises:  3receiving, from the UE, capability information indicating that the UE also 4supports the communications service. (Fig.16 & ¶0319 - The base station may send (e.g., transmit), to at least one wireless device (e.g., the first wireless device, and/or the second wireless device), at least one message comprising parameters indicating a first RNTI value (e.g., INT-RNTI) ….comprising a downlink preemption indication.  …Fig. 17 & ¶0333 - A base station may allocate the first RNTI value for a downlink preemption indication to the first group of wireless devices,…if the first group of wireless devices supports operations related to multiplexing downlink transmission with different transmission durations.  .. A base station may allocate the second RNTI value for an uplink preemption indication to the second group of wireless devices, for example, if the second group of wireless devices supports operations related to multiplexing uplink transmission with different transmission durations, types, services, and/or reliabilities.)



Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby, further in view  of Pelletier et al. (2013/0322413), Pelletier hereinafter.

Re. claim 4, Zhou and  Shelby teach claim 2.
Yet, Zhou and Shelby do not expressly teach further comprising:  2attempting to decode the DCI message based at least in part on a cell radio 3network temporary identifier (C-RNTI) for the UE;  4decoding the DCI message based at least in part on the RNTI specific to the 5communications service; and  6identifying the DCI message as associated with the communications service 7based at least in part on successfully decoding the DCI message based at least in part on the 8RNTI specific to the communications service.
However, in the analogous art, Pelletier explicitly discloses  2attempting to decode the DCI message based at least in part on a cell radio 3network temporary identifier (C-RNTI) for the UE (¶0172 - When the D2D WTRU decodes the C-RNTI on the PDCCH, the D2D WTRU may determine that the associated DCI is associated to the traditional link and may act according to the conventional rules.);  4decoding the DCI message based at least in part on the RNTI specific to the 5communications service (¶0172 - When the D2D WTRU decodes the D2D-RNTI on the PDCCH, the D2D WTRU may determine that the associated DCI (or control information) is associated to the D2D link and apply the control information accordingly); and  6identifying the DCI message as associated with the communications service 7based at least in part on successfully decoding the DCI message based at least in part on the 8RNTI specific to the communications service (¶0174 - Different identities may be used to differentiate not only the WTRU traditional link from the D2D link assignments, but also for whether the assignment corresponds to a transmission or to a reception for the concerned WTRUs.  For example, the identity may correspond to a specific type of operation for one or more WTRUs in a given D2D link, such as a receive operation or a transmit operation using the concerned assignment….. D2D WTRU may be configured with a D2Dtx-RNTI and a D2Drx-RNTI.  The D2D WTRU may monitor the PDCCH for the conventional C-RNTI and for the D2Dtx-RNTI and D2Drx-RNTI.  When the D2D WTRU decodes the C-RNTI on the PDCCH, the D2D WTRU may determine that the associated DCI is associated to the traditional link and may act according to the conventional rules).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Pettetier’s invention of a system and a method for enabling scheduling and control of direct link communication in a cellular communication system, because it provides mitigation to increasing network traffic by allowing WTRU-to-WTRU or D2D communication for the modern cellular wireless communication system .  (¶0002-¶0003, Pettetier)










Claims 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby,  further in view  of Luo et al. (2019/0124669), Luo hereinafter.

Re. claim 8,  Zhou and Shelby teach claim 1.
Zhou further discloses decoding the one or more downlink messages based at least in part on the 7RNTI specific to the communications service. (¶0352 - The wireless device may monitor a second PDCCH for detecting a second DCI addressed to the second RNTI, for example, during at least part of the at least one second slot.  The second DCI may comprise at least a preemption indicator associated with at least one part of the at least one PDSCH resource.  The wireless device may decode the at least one downlink packet by using the at least one preemption indicator based on detecting the second DCI)..
Yet, Zhou and Shelby do not expressly teach receiving, from the base station, a grant of a semi-persistently scheduled (SPS) resource for the communications service;  receiving, from the base station, one or more downlink messages via the SPS resource; 
However, in the analogous art, Luo explicitly discloses receiving, from the base station, a grant of a semi-persistently scheduled (SPS) 3resource for the communications service;  4receiving, from the base station, one or more downlink messages via the SPS 5resource; (Fig.6 & ¶0136 - In step 3, the base station transmits the resource allocation information to the vehicle device A. Specifically, if traffic type information reported by the vehicle device A indicates that the information is periodically transmitted information, the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message.  The semi-persistent scheduling configuration information includes …… ¶0138 - The traffic type information using the semi-persistent resource is used for indicating which traffic information is transmitted by using the scheduled semi-persistent resource, and includes specific low latency traffic type information, for example, Vehicle-to-Everything traffic type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information, event triggering traffic type information…).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Lou’s invention of resource application and allocation method in a Vehicle-to-Everything communication (V2X) system, because it offers  an efficient and effective controlling mechanism by providing comprehensive services for vehicles on an information network platform, thereby enables preventing road traffic accidents (¶0002-¶0003, Lou)
Re. claim 9,  Zhou and Shelby and Luo teach claim 8.
Zhou further teaches wherein the one or more downlink messages 2comprise one or more downlink data transmissions for the communications service. (Fig.17 & ¶0328 - The base station may send (e.g., transmit) first DCI 1700, via a first DL grant for a wireless device, indicating a first downlink assignment in a first downlink radio resource 1710 (e.g., for a PDSCH and/or for eMBB data). ¶0352 - The wireless device may receive at least one downlink packet via at least one PDSCH resource in at least one second slot.)

Re. claim 10,  Zhou and Shelby and Luo teach claim 8. 
Zhou further teaches wherein the one or more downlink messages comprise at least one of a media access control (MAC) control element (CE) or a radio resource control (RRC) message, and wherein at least one of a format or content of the MAC CE or the RRC message is proprietary. (¶0329 - The base station may send (e.g., transmit) at least one message comprising parameters indicating at least one of: a first RNTI value, a second RNTI value, and/or a DCI format.  The at least one message may comprise an RRC message, such as an RRC connection reconfiguration message.  The first RNTI value may be a first value for a first group RNTI.  The first group RNTI may be for a first group of wireless devices.  The second RNTI value may be a second value for a second group RNTI.  The second group RNTI may be for a second group of wireless devices).












Claims 11 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelb, in view of Ng et al. (2014/0369242), Ng hereinafter.
Re. claim 11, Zhou and Shelby teach claim 1.
Yet, Zhou and Shelby do not expressly teach receiving, from the base station, an indication of an uplink control channel 3resource that is reserved for the communications service; and  4transmitting, to the base station via the uplink control channel resource, a 5scheduling request (SR) or other type of uplink control information (UCI) message associated 6with the communications service.
However, in the analogous art, Ng explicitly discloses receiving, from the base station, an indication of an uplink control channel 3resource that is reserved for the communications service (Fig.11 & ¶0150 - UE switches uplink carrier frequency upon receiving a command from the network.  For example, the UE may tune its carrier frequency to frequency f1 1102 initially and switch its uplink carrier frequency to frequency f2 1104 if signaled by the network to do so.); and  4transmitting, to the base station via the uplink control channel resource, a 5scheduling request (SR) or other type of uplink control information (UCI) message associated 6with the communications service(Fig.1 & ¶0062 - A UE transmits data information or UCI through a respective Physical UL Shared CHannel (PUSCH) or a Physical UL Control CHannel (PUCCH).  ..  UCI includes Hybrid Automatic Repeat reQuest ACKnowledgement (HARQ-ACK) information, indicating correct or incorrect detection of data Transport Blocks (TBs) in a PDSCH, Service Request (SR) indicating whether a UE has data in its buffer, and Channel State Information (CSI) enabling a NodeB to select appropriate parameters for PDSCH or PDCCH transmissions to a UE).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system  and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Ng’s 

Re. claim 36,  Zhou and Shelby teach claim 27.
Yet, Zhou and Shelby do not expressly teach transmitting, to the UE, an indication of an uplink control channel resource 3that is reserved for the communications service; and  4receiving, from the UE via the uplink control channel resource, a scheduling 5request (SR) or other type of uplink control information (UCI) message associated with the 6communications service.
However, in the analogous art, Ng explicitly discloses transmitting, to the UE, an indication of an uplink control channel resource 3that is reserved for the communications service (Fig.11 & ¶0150 - UE switches uplink carrier frequency upon receiving a command from the network.  For example, the UE may tune its carrier frequency to frequency f1 1102 initially and switch its uplink carrier frequency to frequency f2 1104 if signaled by the network to do so.); and  4 receiving, from the UE via the uplink control channel resource, a scheduling 5request (SR) or other type of uplink control information (UCI) message associated with the 6communications service (Fig.1 & ¶0062 - A UE transmits data information or UCI through a respective Physical UL Shared CHannel (PUSCH) or a Physical UL Control CHannel (PUCCH).  ..  UCI includes Hybrid Automatic Repeat reQuest ACKnowledgement (HARQ-ACK) information, indicating correct or incorrect detection of data Transport Blocks (TBs) in a PDSCH, Service Request (SR) indicating whether a UE has data in its buffer, and Channel State Information (CSI) enabling a NodeB to select appropriate parameters for PDSCH or PDCCH transmissions to a UE).



Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby, in view of Ng, further in view of Nimbalker et al. (2017/0019882), Nimbalker hereinafter, further in view of William  Gage (2020/0145940),  Gage hereinafter.

Re. claim 12, Zhou,  Shelby and Ng  teach claim 11.
Zhou further teaches transmitting the uplink message to the base station via uplink resources 7granted by the uplink grant (Fig. 12 & ¶0284 - The wireless device may send (e.g., transmit) one or more transport blocks, for example, based on an uplink grant indicated by a random access response.)
Yet, Zhou,  Shelby and Ng do not teach expressly teach receiving, from the base station in response to transmitting the SR, an uplink 3grant addressed to the RNTI for the communications service;  4encoding an uplink message based at least in part on the RNTI for the 5communications service; 
However, in the analogous art, Nimbalker explicitly discloses receiving, from the base station in response to transmitting the SR, an uplink 3grant addressed to the RNTI specific to the communications service;  4(Fig.3 & ¶0026 - At 310, the base station 120 can send a contention-based uplink grant (i.e., CB-Uplink grant), such as via a broadcast or other message, to the device 110…. a group of UEs configured for CB-UL and possibly addressed, such as by group Contention-Based RNTI CB-RNTI, by the UL grant can use a particular resource assignment in the UL grant) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection and Ng’s invention of a system and a method for uplink carrier switching for inter-eNode B or inter-site carrier 
Yet, Zhou,  Shelby, Ng and Nimbalker do not teach expressly teach encoding an uplink message based at least in part on the RNTI for the 5communications service.
However, in the analogous art, Gage explicitly discloses  encoding an uplink message based at least in part on the RNTI for the 5communications service. (Fig.5 & ¶0120 - At operation 512, the target RAN node 320 schedules an uplink transmission for the UE 310 and signals the assigned uplink resources in a DCI message encoded with the RMG RNTI received from the UE 310 in operation 511.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection and Ng’s invention of a system and a method for uplink carrier switching for inter-eNode B or inter-site carrier aggregation and Nimbalker’s invention of a system and a method of LTE uplink transmission to include Gage’s invention of a system and a method for time synchronized handover, because it circumvents conventional measurement reporting and random access procedures for autonomous handover to a target cell of a radio access network (RAN) (¶0030, Gage).

Re. claim 13, Zhou,  Shelby,  Ng, Nimbalker and Gage teach claim 12.
Zhou further teaches wherein the uplink message comprises an 2uplink data transmission for the communications service (¶0225 - A base station scheduler may use an uplink channel state to assign one or more resource blocks of a certain quality (e.g., above a quality threshold) for an uplink PUSCH transmission from the wireless device. …. The wireless device may be configured to send (e.g., transmit) the SRS 508 after a transmission of PUSCH 503 and corresponding uplink DM-RS 506, for example, if PUSCH 503 and the SRS 508 are transmitted in a same slot.)

Re. claim 14, Zhou,  Shelby,  Ng, Nimbalker and Gage  teach claim 12.
Zhou further teaches  wherein the uplink message comprises a 2media access control (MAC) control element (CE) or a radio resource control (RRC) 3message, and wherein at least one of a format or content of the MAC CE or the RRC message 4is proprietary. ( ¶0284 - Subcarrier spacing for PUSCH transmission for Msg3 1240 may be provided by at least one higher layer (e.g., RRC) parameter).

Claims 15 and 37-40  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby, in view of Ng, further in view of Nimbalker .

Re. claim 15,  Zhou,  Shelby and Ng  teach claim 11.
Yet, Zhou,  Shelby and Ng do not teach expressly teach wherein at least one of a format or content of 2the SR or the other type of UCI message is proprietary.
However, in the analogous art, Nimbalker explicitly discloses wherein at least one of a format or content of 2the SR or the other type of UCI message is proprietary. (Fig.1-3 & ¶0068 - UE may be able to transmit its C-RNTI as uplink control information along with the data on the PUSCH.  In this case, the eNB can indicate separate parameters, such as delta parameters to determine the number of REs for transmitting Uplink Control Information (UCI), for the case when UCI is associated with a CB-UL.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system  and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection and Ng’s invention of a system and a method for uplink carrier switching for inter-eNode B or inter-site carrier aggregation to include Nimbalker’s invention of a system and a method of LTE uplink transmission, because it reduces latency of LTE uplink transmissions. (¶0006, Nimbalker)
Re. claim 37, Zhou, Shelby and Ng teach claim 36.
Zhou further teaches decoding the uplink message based at least in part on the RNTI specific to the  communications service. (Fig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0114 - S304: The base station receives the data sent by the terminal device.  In the scheduling transmission mode, step S305 is performed. Fig.3 & ¶0115 - ¶0116  - S305: The base station descrambles (i.e., decodes) the data by using the second RNTI.  The second RNTI may be the C-RNTI of the terminal device)
Yet, Zhou, Shelby and Ng do not expressly teach transmitting, to the UE in response to receiving the SR, an uplink grant 3addressed to the RNTI for the communications service;  4receiving, from the UE, an uplink message via uplink resources granted by the 5uplink grant; 
However, in the analogous art, Nimbalker explicitly discloses transmitting, to the UE in response to receiving the SR, an uplink grant 3addressed to the RNTI specific to the communications service (Fig.3 & ¶0026 - At 310, the base station 120 can send a contention-based uplink grant (i.e., CB-Uplink grant), such as via a broadcast or other message, to the device 110…. a group of UEs configured for CB-UL and possibly addressed, such as by group Contention-Based RNTI CB-RNTI, by the UL grant can use a particular resource assignment in the UL grant);  4receiving, from the UE, an uplink message via uplink resources granted by the 5uplink grant (Fig.3 & ¶0026 - At 330 the device 110 can transmit the uplink packet to the base station 120 using information from the uplink grant. Also, see 440); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system  and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection and Ng’s invention of a system and a method for uplink carrier switching for inter-eNode B or inter-site carrier aggregation to include Nimbalker’s invention of a system and a method of LTE uplink transmission, because it reduces latency of LTE uplink transmissions. (¶0006, Nimbalker)

Re. claim 38, Zhou, Shelby, Ng and Nimbalker teach claim 37.
Zhou further teaches wherein the uplink message comprises an 2uplink data transmission for the communications service (¶0225 - A base station scheduler may use an uplink channel state to assign one or more resource blocks of a certain quality (e.g., above a quality threshold) for an uplink PUSCH transmission from the wireless device. …. The wireless device may be configured to send (e.g., transmit) the SRS 508 after a transmission of PUSCH 503 and corresponding uplink DM-RS 506, for example, if PUSCH 503 and the SRS 508 are transmitted in a same slot.)

Re. claim 39, Zhou, Shelby, Ng and Nimbalker teach claim 37.
Zhou further teaches wherein the uplink message comprises a 2media access control (MAC) control element (CE) or a radio resource control (RRC) 3message, and wherein at least one of a format or content of the MAC CE or the RRC message 4is proprietary. ( ¶0284 - Subcarrier spacing for PUSCH transmission for Msg3 1240 may be provided by at least one higher layer (e.g., RRC) parameter).

Re. claim 40, Zhou, Shelby and Ng  teach claim 36.
Yet, Zhou, Shelby and Ng do not teach expressly teach wherein at least one of a format or content of 2the SR or the other type of UCI message is proprietary.
However, in the analogous art, Nimbalker explicitly discloses wherein at least one of a format or content of 2the SR or the other type of UCI message is proprietary. (Fig.1-3 & ¶0068 - UE may be able to transmit its C-RNTI as uplink control information along with the data on the PUSCH.  In this case, the eNB can indicate separate parameters, such as delta parameters to determine the number of REs for transmitting Uplink Control Information (UCI), for the case when UCI is associated with a CB-UL.)







Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby,  further in view of Nimbalker, further in view of Gage.

Re. claim 16, Zhou and Shelby  teach claim 1.
Zhou further teaches  6transmitting the one or more uplink messages to the base station via the uplink 7resources associated with the configured grant (Fig. 12 & ¶0284 - The wireless device may send (e.g., transmit) one or more transport blocks, for example, based on an uplink grant indicated by a random access response).
Yet, Zhou and Shelby do not expressly teach receiving, from the base station, a configured grant of uplink resources for the 3communications service;  4encoding one or more uplink messages based at least in part on the RNTI for 5the communications service; and 
However, in the analogous art, Nimbalker explicitly discloses receiving, from the base station, a configured grant of uplink resources for the 3communications service (Fig.3 & ¶0026 - At 310, the base station 120 can send a contention-based uplink grant (i.e., CB-Uplink grant), such as via a broadcast or other message, to the device 110…. a group of UEs configured for CB-UL and possibly addressed, such as by group Contention-Based RNTI CB-RNTI, by the UL grant can use a particular resource assignment in the UL grant); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection and Ng’s invention of a system and a method for uplink carrier switching for inter-eNode B or inter-site carrier 
Yet, Zhou, Shelby and Nimbalker do not teach expressly teach encoding an uplink message based at least in part on the RNTI for the 5communications service.
However, in the analogous art, Gage explicitly discloses  encoding an uplink message based at least in part on the RNTI for the 5communications service. (Fig.5 & ¶0120 - At operation 512, the target RAN node 320 schedules an uplink transmission for the UE 310 and signals the assigned uplink resources in a DCI message encoded with the RMG RNTI received from the UE 310 in operation 511.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection and Ng’s invention of a system and a method for uplink carrier switching for inter-eNode B or inter-site carrier aggregation and Nimbalker’s invention of a system and a method of LTE uplink transmission to include Gage’s invention of a system and a method for time synchronized handover, because it circumvents conventional measurement reporting and random access procedures for autonomous handover to a target cell of a radio access network (RAN) (¶0030, Gage).

Re. claim 17, Zhou,  Shelby,  Nimbalker and Gage  teach claim 16.
Zhou further teaches wherein the one or more uplink messages 2comprise one or more uplink data transmissions for the communications service. (¶0225 - A base station scheduler may use an uplink channel state to assign one or more resource blocks of a certain quality (e.g., above a quality threshold) for an uplink PUSCH transmission from the wireless device. …. The wireless device may be configured to send (e.g., transmit) the SRS 508 after a transmission of PUSCH 503 and corresponding uplink DM-RS 506, for example, if PUSCH 503 and the SRS 508 are transmitted in a same slot.)

Re. claim 18, Zhou,  Shelby, Nimbalker and Gage  teach claim 16.
Zhou further teaches wherein the one or more uplink messages 2comprise at least one of a media access control (MAC) control element (CE) or a radio 3resource control (RRC) message, and wherein at least one of a format or content of the MAC 4CE or the RRC message is proprietary. ( ¶0284 - Subcarrier spacing for PUSCH transmission for Msg3 1240 may be provided by at least one higher layer (e.g., RRC) parameter).


Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over Zhou,  in view of Shelby,  in view of Zhu et al. (2020/0359364), Zhu hereinafter, further in view Gage.

Re. claim 19, Zhou and Shelby  teach claim 1.
Zhou further teaches transmitting the uplink message to the base station via uplink resources 9granted by the uplink grant (Fig. 12 & ¶0284 - The wireless device may send (e.g., transmit) one or more transport blocks, for example, based on an uplink grant indicated by a random access response.)
Yet, Zhou and Shelby do not expressly teach transmitting, to the base station, a scheduling request (SR);  receiving, from the base station, a downlink control information (DCI) 4message addressed to a cell radio network temporary identifier (C-RNTI) for the UE, wherein 5the DCI message comprises an uplink grant;  6encoding an uplink message based at least in part on the RNTI for the 7communications service; 
However, in the analogous art, Zhu explicitly discloses transmitting, to the base station, a scheduling request (SR);  receiving, from the base station, a downlink control information (DCI) 4message addressed to a cell radio network temporary identifier (C-RNTI) for the UE, wherein 5the DCI message comprises an uplink grant; 6 (Fig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device.  …the terminal device sends a scheduling request (SR) to a base station when the terminal device needs to send data to the base station.  Therefore, after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant, that is, indicates, by using the DCI information, information such as a frequency domain resource that can be used by the terminal device to transmit data…. The terminal device may scramble the to-be-sent data by using the C-RNTI of the terminal device,); 

Yet, Zhou, Shelby and Zhu do not expressly teach encoding an uplink message based at least in part on the RNTI for the communications service.
However, in the analogous art, Gage explicitly discloses  encoding an uplink message based at least in part on the RNTI for the 5communications service. (Fig.5 & ¶0120 - At operation 512, the target RAN node 320 schedules an uplink transmission for the UE 310 and signals the assigned uplink resources in a DCI message encoded with the RMG RNTI received from the UE 310 in operation 511.)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection and Zhu’s invention of a system and a method for channel transmission to include Gage’s invention of a system and a method for time synchronized handover, because it circumvents conventional measurement reporting and random access procedures for autonomous handover to a target cell of a radio access network (RAN) (¶0030, Gage).


Claims 20 and 46-47  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby,  further in view of Zhu.
Re. claim 20, Zhou and Shelby  teach claim 1.
Yet, Zhou and Shelby do not expressly teach receiving, from the base station, a configured grant of uplink resources; and  3transmitting, to the base station, a plurality of uplink messages via the uplink 4resources associated with the configured grant, wherein at least a first uplink message of the 5plurality is encoded based at least in part on a cell radio network temporary identifier (C- 6RNTI) for the UE and at least a second uplink message of the plurality is encoded based at 7least in part on the RNTI specific to the communications service.
However, in the analogous art, Zhu explicitly discloses receiving, from the base station, a configured grant of uplink resources (Fig.3 & ¶0075 - after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant); and  3transmitting, to the base station, a plurality of uplink messages via the uplink 4resources associated with the configured grant, wherein at least a first uplink message of the 5plurality is encoded based at least in part on a cell radio network temporary identifier (C- 6RNTI) for the UE and at least a second uplink message of the plurality is encoded based at 7least in part on the RNTI specific to the communications service. (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station descramble the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station descramble the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 ) ) 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)
Re. claim 46, Zhou and  Shelby teach claim 27.
Yet, Zhou and  Shelby do not expressly teach transmitting, to the UE, a configured grant of uplink resources;  3receiving, from the UE, a plurality of uplink messages via the uplink resources 4associated with the configured grant;  5decoding at least a first uplink message of the plurality based at least in part on 6a cell radio network temporary identifier (C-RNTI) for the UE; and  7decoding at least a second uplink message of the plurality based at least in part 8on the RNTI specific to the communications service.
However, in the analogous art, Zhu explicitly discloses transmitting, to the UE, a configured grant of uplink resources (Fig.3 & ¶0075 - after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant);  3receiving, from the UE, a plurality of uplink messages via the uplink resources 4associated with the configured grant;  5decoding at least a first uplink message of the plurality based at least in part on 6a cell radio network temporary identifier (C-RNTI) for the UE; and  7decoding at least a second uplink message of the plurality based at least in part 8on the RNTI specific to the communications service. (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station descramble/decodes the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station descramble/decodes the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 ) ) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)
Re. claim 47, Zhou,   Shelby and Zhu teach claim 46.
Yet, Zhou and Shelby do not expressly teach attempting to decode each of the plurality of uplink messages based at least in 3part on the C-RNTI for the UE and based at least in part on the RNTI specific to the communications 4service; and  5identifying at least the second uplink message as associated with the 
However, in the analogous art, Zhu explicitly discloses attempting to decode each of the plurality of uplink messages based at least in 3part on the C-RNTI for the UE and based at least in part on the RNTI for the communications 4service; and  5identifying at least the second uplink message as associated with the 6communications service based at least in part on successfully decoding the second uplink 7message based at least in part on the RNTI for the communications service. (Fig.3 & ¶0075 - S301 (Scheduled transmission mode) : A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0076 - S302 (non-scheduling transmission mode): The terminal device scrambles the to-be-sent data by using a first RNTI.  The first RNTI may be a preset value, or a correspondence to a  specified frequency domain resource index …  Fig.3 & discussed throughout, ¶0111 - ¶0118 – UE sends the scrambled to-be-sent data (uplink message) to the base station. A plurality of uplink messages (scrambled to-be-sent data) would be sent by the terminal to the base station either on scheduling transmission mode (base station attempts to descramble/decodes the data by using the second RNTI (C-RNTI of the terminal, see ¶0075)  or on non-scheduling mode (base station attempts to descramble/decodes the data by using the first RNTI (a preset value or a correspondence to a  specified frequency domain resource index, see ¶0076 ) ) .
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)
Claims 44-45  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby, further in view of Zhu.
Re. claim 44, Zhou and Shelby  teach claim 27.
Zhou further teaches receiving an uplink message from the UE via uplink resources granted by the  uplink grant; (Fig. 12 & ¶0284 - The wireless device may send (e.g., transmit) one or more transport blocks, for example, based on an uplink grant indicated by a random access response.)  and decoding the uplink message based at least in part on the RNTI for the 9communications service (Fig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0114 - S304: The base station receives the data sent by the terminal device.  In the scheduling transmission mode, step S305 is performed. Fig.3 & ¶0115 - ¶0116  - S305: The base station descrambles (i.e., decodes) the data by using the second RNTI.  The second RNTI may be the C-RNTI of the terminal device).6
Yet, Zhou and Shelby do not expressly teach receiving, from the UE, a scheduling request (SR);  3transmitting, to the UE, a downlink control information (DCI) message 4addressed to a cell radio network temporary identifier (C-RNTI) for the UE, wherein the DCI 5message comprises an uplink grant;  6receiving an uplink message from the UE via uplink resources granted by the  uplink grant;
However, in the analogous art, Zhu explicitly discloses receiving, from the UE, a scheduling request (SR);  3transmitting, to the UE, a downlink control information (DCI) message 4addressed to a cell radio network temporary identifier (C-RNTI) for the UE, wherein the DCI 5message comprises an uplink grant (Fig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device.  …the terminal device sends a scheduling request (SR) to a base station when the terminal device needs to send data to the base station.  Therefore, after receiving the SR, the base station allocates, to the terminal device, a resource used to transmit uplink data, and notifies the terminal device by using DCI information including an uplink scheduling grant, that is, indicates, by using the DCI information, information such as a frequency domain resource that can be used by the terminal device to transmit data…. The terminal device may scramble the to-be-sent data by using the C-RNTI of the terminal device) ;  6receiving an uplink message from the UE via uplink resources granted by the  uplink grant (Fig.3 & ¶0075 - The terminal device may scramble the to-be-sent data by using the C-RNTI of the terminal device, and then send the to-be-sent data by using the frequency domain resource indicated by the DCI information);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system  and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)
Re. claim 45, Zhou, Shelby and Zhu  teach claim 44.
Yet, Zhou, Shelby do not expressly teach  attempting to decode the uplink message based at least in part on the C-RNTI 3for the UE; and  4identifying the uplink message as associated with the communications service 5based at least in part on successfully decoding the uplink message based at least in part on the 6RNTI specific to the communications service.
However, in the analogous art, Zhu explicitly discloses attempting to decode the uplink message based at least in part on the C-RNTI 3for the UE; and  4identifying the uplink message as associated with the communications service 5based at least in part on successfully decoding the uplink message based at least in part on the 6RNTI specific to the communications service. (Fig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0114 - S304: The base station receives the data sent by the terminal device.  In the scheduling transmission mode, step S305 is performed. Fig.3 & ¶0115 - ¶0116  - S305: The base station descrambles (i.e., decodes) the data by using the second RNTI.  The second RNTI may be the C-RNTI of the terminal device).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system  and  Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection  to include Zhu’s invention of a system and a method for channel transmission, because it effectively reduces the complexities of descrambling of uplink data performed by a base station (¶0005-¶0006,Zhu)

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby,  further in view of Rune et al. (2014/0004857), Rune hereinafter.

Re. claim 30, Zhou and  Shelby  teach claim 28.
Zhou further teaches  4transmitting the downlink message to the UE via a shared data channel 5resource granted by the DCI message. (Fig.17 & ¶0328 - The base station may send (e.g., transmit) first DCI 1700, via a first DL grant for a wireless device, indicating a first downlink assignment in a first downlink radio resource 1710 (e.g., for a PDSCH and/or for eMBB data). ¶0352 - The wireless device may receive at least one downlink packet via at least one PDSCH resource in at least one second slot.)
Yet,  Zhou and  Shelby do not expressly teach encoding a downlink message based at least in part on the RNTI specific to the 3communications service; and 
However, in the analogous art, Rune explicitly discloses encoding a downlink message based at least in part on the RNTI for the 3communications service (Fig.2 & ¶0035 - radio network node 110 obtains configuration information about at least one user equipment identifier and the access restriction information associated therewith. ... Fig.2 & ¶0071 - The radio network node 110 encodes a downlink control information message by using a user equipment identifier associated with the access restriction information.  … ¶0076 - user equipment identifier, such as a RNTI, which is encoded in the DCI message on a physical downlink control channel (PDCCH), indicates a general access allowance probability in the cell, i.e. a certain access restriction level ).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Rune’s 

6Re. claim 31,  Zhou, Shelby and Rune teach claim 30.
Zhou further teaches wherein the downlink message comprises a 2downlink data transmission for the communications service. (¶0316 - A first data packet (e.g., a URLLC packet) of a first wireless device may be multiplexed with a second data packet (e.g., an eMBB packet) of a second wireless device on a PDSCH resource.  The first data packet may be sent (e.g., transmitted) with a first format (e.g., a first numerology and/or a first scheduling granularity) on a first PDSCH resource.  The second data packet may be sent (e.g., transmitted) with a second format (e.g., a second numerology and/or a second scheduling granularity) on a second PDSCH resource).

6Re. claim 32,  Zhou, Shelby and Rune teach claim 30.
Zhou further teaches wherein the downlink message comprises a media access control (MAC) control element (CE) or a radio resource control (RRC) message based at least in part on the RNTI  specific to the communications service , and wherein at least one of a format or content of the MAC CE or the RRC message is proprietary (¶0329 - The base station may send (e.g., transmit) at least one message comprising parameters indicating at least one of: a first RNTI value, a second RNTI value, and/or a DCI format.  The at least one message may comprise an RRC message, such as an RRC connection reconfiguration message.  The first RNTI value may be a first value for a first group RNTI.  The first group RNTI may be for a first group of wireless devices.  The second RNTI value may be a second value for a second group RNTI.  The second group RNTI may be for a second group of wireless devices.).

Claim 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby, further in view of Rune,  further in view of Luo, 

Re. claim 33, Zhou and Shelby  teach claim 27.
Yet, Zhou and Shelby do not expressly teach transmitting, to the UE, a grant of a semi-persistently scheduled (SPS) 3resource for the communications service;  4encoding one or more downlink messages based at least in part on the RNTIspec  specific to the communications service; and  6transmitting the one or more downlink messages to the UE via the SPS 7resource.
However, in the analogous art, Rune explicitly discloses 4encoding one or more downlink messages based at least in part on the RNTI 5 specific to the communications service; (Fig.2 & ¶0035 - radio network node 110 obtains configuration information about at least one user equipment identifier and the access restriction information associated therewith. ... Fig.2 & ¶0071 - The radio network node 110 encodes a downlink control information message by using a user equipment identifier associated with the access restriction information.  … ¶0076 - user equipment identifier, such as a RNTI, which is encoded in the DCI message on a physical downlink control channel (PDCCH), indicates a general access allowance probability in the cell, i.e. a certain access restriction level).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection to include Rune’s invention of a system and a method for the transfer of access restriction information between a radio network and a user equipment, because it allows in controlling access to users, effectively, controls the 
Yet, Zhou, Shelby and Rune do not expressly teach transmitting, to the UE, a grant of a semi-persistently scheduled (SPS) 3resource for the communications service; and  6transmitting the one or more downlink messages to the UE via the SPS 7resource.
However, in the analogous art, Luo explicitly discloses transmitting, to the UE, a grant of a semi-persistently scheduled (SPS) 3resource for the communications service; and  6transmitting the one or more downlink messages to the UE via the SPS 7resource. (Fig.6 & ¶0136 - In step 3, the base station transmits the resource allocation information to the vehicle device A. Specifically, if traffic type information reported by the vehicle device A indicates that the information is periodically transmitted information, the base station transmits one or more semi-persistent scheduling configuration information by using the proprietary RRC message.  The semi-persistent scheduling configuration information includes …… ¶0138 - The traffic type information using the semi-persistent resource is used for indicating which traffic information is transmitted by using the scheduled semi-persistent resource, and includes specific low latency traffic type information, for example, Vehicle-to-Everything traffic type information, V2V traffic type information, V2I traffic type information, V2P traffic type information, V2N traffic type information, event triggering traffic type information…).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink preemption in a wireless communication system and Shelby’s invention of a system and a method for scrambling sequence design for multi-mode block discrimination on DCI blind detection and Rune’s invention of a system and a method for the transfer of access restriction information between a radio network and a user equipment to include Lou’s invention of resource application and allocation method 
Re. claim 34,  Zhou, Shelby, Rune and Luo  teach claim 33. 
Zhou further teaches wherein the one or more downlink messages 2comprise one or more downlink data transmissions for the communications service. (Fig.17 & ¶0328 - The base station may send (e.g., transmit) first DCI 1700, via a first DL grant for a wireless device, indicating a first downlink assignment in a first downlink radio resource 1710 (e.g., for a PDSCH and/or for eMBB data). ¶0352 - The wireless device may receive at least one downlink packet via at least one PDSCH resource in at least one second slot).
Re. claim 35,  Zhou, Shelby, Rune and Luo  teach claim 33. 
Zhou further teaches wherein the one or more downlink messages comprise at least one of a media access control (MAC) control element (CE) or a radio resource control (RRC) message, and wherein at least one of a format or content of the MAC CE or the RRC message is proprietary.(¶0329 - The base station may send (e.g., transmit) at least one message comprising parameters indicating at least one of: a first RNTI value, a second RNTI value, and/or a DCI format.  The at least one message may comprise an RRC message, such as an RRC connection reconfiguration message.  The first RNTI value may be a first value for a first group RNTI.  The first group RNTI may be for a first group of wireless devices.  The second RNTI value may be a second value for a second group RNTI.  The second group RNTI may be for a second group of wireless devices).


Claims 41-43  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, in view of Shelby, further in view of Nimbalker.
Re. claim 41,  Zhou and Shelby teach claim 27.
Zhou further teaches decoding the one or more uplink messages based at least in part on the RNTI specific to7spes the communications service. (Fig.3 & ¶0075 - S301: A terminal device scrambles to-be-sent data by using a second RNTI.  The second RNTI may be a C-RNTI of the terminal device. Fig.3 & ¶0114 - S304: The base station receives the data sent by the terminal device.  In the scheduling transmission mode, step S305 is performed. Fig.3 & ¶0115 - ¶0116  - S305: The base station descrambles (i.e., decodes) the data by using the second RNTI.  The second RNTI may be the C-RNTI of the terminal device)
Yet, Zhou and Shelby do not expressly teach transmitting, to the UE, a configured grant of uplink resources for the 3communications service;  4receiving, from the UE, one or more uplink messages via the uplink resources 5associated with the configured grant;
However, in the analogous art, Nimbalker explicitly discloses transmitting, to the UE, a configured grant of uplink resources for the 3communications service (Fig.3 & ¶0026 - At 310, the base station 120 can send a contention-based uplink grant (i.e., CB-Uplink grant), such as via a broadcast or other message, to the device 110…. a group of UEs configured for CB-UL and possibly addressed, such as by group Contention-Based RNTI CB-RNTI, by the UL grant can use a particular resource assignment in the UL grant);  4receiving, from the UE, one or more uplink messages via the uplink resources 5associated with the configured grant (Fig.3 & ¶0026 - At 330 the device 110 can transmit the uplink packet to the base station 120 using information from the uplink grant. Also, see 440);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Zhou’s invention of a system and a method for uplink/downlink 

Re. claim 42,  Zhou, Shelby and Nimbalker teach claim 41.
Zhou further teaches wherein the one or more uplink messages 2comprise one or more uplink data transmissions for the communications service. (¶0225 - A base station scheduler may use an uplink channel state to assign one or more resource blocks of a certain quality (e.g., above a quality threshold) for an uplink PUSCH transmission from the wireless device. …. The wireless device may be configured to send (e.g., transmit) the SRS 508 after a transmission of PUSCH 503 and corresponding uplink DM-RS 506, for example, if PUSCH 503 and the SRS 508 are transmitted in a same slot.)


Re. claim 43,  Zhou, Shelby and Nimbalker teach claim 41.
Zhou further teaches wherein the one or more uplink messages 2comprise at least one of a media access control (MAC) control element (CE) or a radio 3resource control (RRC) message, and wherein at least one of a format or content of the MAC 4CE or the RRC message is proprietary. ( ¶0284 - Subcarrier spacing for PUSCH transmission for Msg3 1240 may be provided by at least one higher layer (e.g., RRC) parameter).


Response to Arguments

Earlier claim objections have been withdrawn following amended claim languages.
Applicant's arguments filed on 08/02/2021 have been fully considered but they are not persuasive.  

Arguments regarding the primary reference (Sun et al. [Wingdings font/0xF3] 2020/0383119 as used in the previous office action) is moot, as because,  another reference (Zhou et al. [Wingdings font/0xF3] 2019/0306848, used for dependent claims in the previous office action) is, now, used for the current office action in addressing independent claims 1, 27 and 54-54 as mapped in §103 rejection supra.

However, there is no specific allegation towards Zhou’s (2019/0306848) reference in remarks/arguments submitted on 08/02/2021, hence, moot.

Arguments regarding the secondary reference (Kwak et al. [Wingdings font/0xF3]2020/0267803 as used in the previous office action) is moot, as because, as a new reference (Shelby et al. [Wingdings font/0xF3]2019/0052487) is used for the current office action in addressing independent claims 1, 27 and 54-54 as mapped in §103 rejection supra.


For these reasons, it is maintained that independent claims 1, 27 and 54-54  is unpatentable over Zhou (2019/0306848), in view of Shelby (a new reference [Wingdings font/0xF3]  2019/0052487).

As all other dependent claims depend either directly or indirectly from the independent claim  1, 27 and 54-54,  similar rationale also applies to all respective dependent claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467